Citation Nr: 0609626	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  00-09 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hypertension, hepatitis C, and 
splenomegaly, all claimed to have resulted from VA 
hospitalization or medical or surgical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active military service from May 1953 to July 
1954.

This case initially came to the Board of Veterans' Appeals 
(Board) from a rating decision by the New York, New York, 
Regional Office (RO) that denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for hepatitis C, 
splenomegaly, and hypertension.

The Board previously issued a decision on the appealed claims 
in May 2002.  However, the United States Court of Appeals for 
Veterans Claims (Court), by a March 2003 Order, approved a 
March 2003 Joint Motion for Remand which vacated the May 2002 
Board decision and mandated remand of the case for further 
development.  Accordingly, the Board in September 2003 
remanded the case for certain development, and the case now 
returns to the Board for review.  

The Board again refers to the RO for appropriate action the 
unadjudicated claims of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for hearing loss and 
tinnitus.  


FINDINGS OF FACT

1.  The veteran's blood pressure was elevated in November 
1988 and hypertension was diagnosed and treated in 1989.

2.  The veteran underwent a VA thallium-technetium scan of 
his parathyroid gland in May 1989.

3.  The veteran underwent VA parathyroid exploratory surgery 
in April 1990 with removal of an adenoma.  He was 
hospitalized for this procedure, and underwent associated 
treatment and testing, including the above-noted thallium-
technetium scan.  

4.  Hypertension was did not develop due to and was not made 
worse by the April 1990 parathyroid surgery or associated VA 
hospitalization, testing, and treatment.  

5.  Hepatitis C was did not develop due to and was not made 
worse by the April 1990 parathyroid surgery or associated VA 
hospitalization, testing, and treatment.  

6.  Splenomegaly was did not develop due to and was not made 
worse by the April 1990 VA parathyroid surgery or associated 
VA hospitalization, testing, and treatment.  


CONCLUSIONS OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for hypertension, hepatitis C, or 
splenomegaly as a result of a April 1990 VA parathyroid 
surgery or associated VA hospitalization, testing, and 
treatment have not been met.  38 U.S.C.A. §§ 1151, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.358 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through the appealed 
April 1999 rating decision and a March 2000 statement of the 
case and a November 2005 supplement thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in April 2004, July 2004, and April 
2005 VCAA and development letters.  By these letters, the 
veteran was informed of evidence required to support his 
claims for benefits pursuant to 38 U.S.C.A. § 1151, and was 
informed of information and evidence that he should submit in 
furtherance of the claims.  He was also by these letters 
informed of the assistance VA would provide in obtaining that 
evidence.  He was requested to submit any pertinent evidence 
in his possession, and was asked to provide information about 
all pertinent medical evidence including corresponding 
contact information.  He was informed that VA would then 
assist him by requesting relevant evidence.  He was also told 
that it was ultimately his responsibility to see that 
pertinent evidence is obtained.  By the appealed rating 
decision, and the noted statement of the case and 
supplemental statement of the case, the veteran was informed 
of development already undertaken, as well as evidence of 
record pertinent to his claim.  

The RO requested that the veteran inform of private medical 
sources of evidence pertinent to his claims, but the veteran 
only reported VA sources of treatment and evaluation.  All 
indicated VA records from sources where the veteran received 
treatment or evaluation, have been obtained and associated 
with the claims folders.  The veteran was also afforded VA 
examinations in May 1997 and June 1998 specifically to 
address the veteran's claimed disorders and the medical 
questions implicated by his 38 U.S.C.A. § 1151 claim.  
Pertinent questions were addressed by those examinations, as 
well as by a medical opinion from a Compensation and Pension 
Service (C&P) Unit Chief medical officer in August 1998.  

As addressed with greater specificity in the discussion of 
the merits of the veteran's claims, below, the veteran has 
presented numerous allegations of toxic insult to his liver 
and spleen from medications or chemicals, or of contracting 
hepatitis C from exposure to hepatitis C from blood contact 
or other contact, all from the April 1990 VA hospitalization, 
surgery, and associated testing and treatment.  However, 
despite VA requests for medical or other supporting evidence, 
or for sources of medical corroboration or evidentiary 
support so that VA might obtain evidence to support his 
claim, the veteran has presented no such supporting evidence 
and has informed of no sources of supporting evidence.  
Accordingly, the Board concludes that the duty to assist with 
regard to these allegations has been satisfied.  The Board 
notes in this regard that "[T]he duty to assist is not always 
a one-way street.  If a veteran (appellant) wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Furthermore, while the VA does have a duty to assist 
the veteran (appellant) in the development of a claim, that 
duty is not limitless.  Hyson v. Brown, 5 Vet. App. 262 
(1993). 

The veteran was also afforded opportunities to address his 
claims, and did address his claims by submitted statements 
and by testimony at an RO hearing in December 1997.  By a May 
2000 VA Form 9 the veteran requested a Board hearing.  One 
was scheduled in November 2001, and the veteran was provided 
notice of the hearing to his last known address of record in 
October 2001, but he failed to appear for the hearing.  The 
veteran has not subsequently requested a further opportunity 
to testify addressing his claims.  

The Board is also satisfied that development requested in the 
September 2003 remand has been satisfactorily completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
requested that a VCAA letter be issued and that indicated 
development be undertaken in furtherance of the appealed 
claims.  As discussed above, this was done.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the 38 U.S.C.A. § 1151 care or treatment 
which is the basis of claim and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim 
for benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The existence of disability and a connection 
between VA treatment and claimed disabilities were both 
exhaustively addressed as necessary elements of the 38 
U.S.C.A. § 1151 claims in the course the appeal, and hence, 
as discussed above, no prejudice ensued because the veteran 
was afforded ample opportunity to remedy deficiencies in his 
claim related to these elements.  Any failure to notify the 
veteran of the elements of severity of disability and 
effective date do not prejudice the veteran in the claims 
here adjudicated, since the claims for benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 are here denied and 
hence severity of disability and effective date for the grant 
of benefits are not elements which can afford additional 
benefit, absent the grant of entitlement to benefits pursuant 
to 38 U.S.C.A. § 1151.  Also because the 38 U.S.C.A. § 1151 
claim is here denied, there is no prejudice from any failure 
to notify the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
a grant of entitlement to benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 is awarded.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

1151 Claims Analysis

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto. Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. §§ 3.358(b)(1), 
(2).  In addition, the additional disability or death must 
actually result from VA treatment, so compensation is not 
payable if the additional disability or death is merely 
coincidental with VA treatment.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation. 38 C.F.R. §§ 3.358(c)(1), (2).

Compensation is not payable for the necessary consequences of 
VA treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered. 38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
compensation. See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the Court in the case of Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994). Accordingly, in 
March 1995, VA published an interim rule amending 38 C.F.R. 
§ 3.358 to conform to the foregoing case law.  The amendment 
was made effective November 25, 1991, the date the initial 
Gardner decision was issued.  60 Fed. Reg. 14222 (Mar. 16, 
1995).  The interim rule was later adopted as a final rule, 
61 Fed. Reg. 25787 (May 23, 1996) (codified at 38 C.F.R. § 
3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the appellant's claims for section 1151 
compensation were filed prior to the effective date of the 
amendment, and hence the 1997 statutory amendment does not 
apply.  Accordingly, these claims were adjudicated by the RO, 
and are here reviewed by the Board, under the Gardner 
interpretations of 38 U.S.C.A. § 1151 and the interim rule 
issued by the Secretary on March 16, 1995, adopted as a final 
regulation on May 23, 1996.  Thus, a claim under 38 U.S.C.A. 
§  1151 does not require fault by VA or an intervening event 
not reasonably foreseeable.

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The medical record reflects that the veteran does have 
hypertension, splenomegaly, and hepatitis C.  VA medical 
records show elevated blood pressure readings in November 
1988 and thereafter, with the hypertension diagnosed and 
antihypertensive medication prescribed in January 1989.  
Ongoing treatment, and varying levels of control of 
hypertension, are documented in VA treatment records up to 
the present.  A July 1995 abdominal sonogram showed 
splenomegaly but no hepatic mass.  Hepatitis C was first 
diagnosed, as shown by medical records within the claims 
folder, by a VA screening test in November 1993.  An October 
1996 abdominal CT scan revealed a slightly enlarged caudate 
lobe of the liver and splenomegaly.  An April 1998 VA liver 
biopsy yielded a diagnosis of hepatitis C.  A June 1998 VA 
examiner again diagnosed hepatitis C.  

A January 1994 letter from a treating VA physician informs 
that he had treated the veteran for five years, and during 
that time the veteran had had consistently abnormal liver 
enzymes.  The physician further noted that chronic hepatitis 
C was diagnosed in November 1993 by antibody testing.  Thus, 
this letter suggests laboratory findings of ongoing liver 
disease possibly due to hepatitis C for five years prior to 
January 1994, which would imply hepatitis C infection prior 
to 1990 and the veteran's April 1990 VA treatment.

The veteran has presented numerous contentions both in 
submitted statements and in testimony at his December 1997 
hearing, addressing various theories by which he developed 
his claimed disorders due to his April 1990 VA 
hospitalization, surgery, and associated testing and 
treatment (hereinafter, "April 1990 VA treatment").  VA 
treatment records reflect that blood tests in 1988 and 1989 
showed low phosphorus levels, and elevated calcium and 
parathyroid hormone (PTH) levels in the blood, with VA 
treatment examiners then assessing hyperparathyroidism, and 
based on scans of the parathyroid glands, and suspected a 
parathyroid adenoma.  The April 1990 operation, an 
exploratory surgery of the parathyroid glands, revealed an 
adenoma of one of the parathyroid glands, and the adenoma was 
removed.  The hospitalization and surgery records do not 
reflect that the veteran received any blood transfusions for 
the surgery, or was otherwise exposed to blood products.  
There is also no indication of significant complications of 
the surgery or ensuing secondary infections.  

Regarding his hepatitis C and splenomegaly claims, the 
veteran has variously contended that a general anesthetic, or 
other unspecified drugs, or acetaminophen, ibuprophen, and/or 
Percocet administered to the veteran in the course of the 
April treatment somehow caused or contributed to his 
hepatitis C and splenomegaly.  The veteran contended that 
thalium and technetium, administered for a parathyroid scan 
in May 1989 and hence a part of the testing for the 
parathyroid treatment, caused or contributed to his hepatitis 
C or splenomegaly.  However, the veteran has not presented 
any medical evidence to support these theories.  Certainly, 
they are beyond the realm of possibility with regard to his 
hepatitis C claim, since chemical insult or excess workload 
on the liver is not viral in nature and not associated with 
viral infection causative of hepatitis C.  As detailed below, 
VA examiners have addressed the absence of any such causal 
association in their opinions.  

Upon a May 1997 VA examination with review of the veteran's 
medical chart, the examiner commented that the veteran's 
liver condition, spleen condition, and hypertension were all 
not the result of the general anesthesia or other drugs 
administered in the course of the veteran's April 1990 
operation.  Upon a June 1998 VA liver examination, an 
examiner reviewed the record, diagnosed hepatitis C, and 
opined that the veteran's hepatitis and disorder of the 
spleen were not a direct or proximate result of the veteran's 
April 1990 surgery and associated hospitalization.   An 
August 1998 opinion obtained from the from a VA Chief of 
Compensation and Pension unit (VA C&P Chief) also addressed 
these claims.  That chief medical officer reviewed the claims 
folders, and noted that pre-April-1990 blood tests documented 
both hypertension and abnormal liver function.  The chief 
medical officer also noted that a treating VA physician, by a 
January 1994 letter (detailed above), informed that the 
veteran had abnormal liver tests over the five years he had 
treated him.  The chief medical officer noted that a July 
1995 sonography showed splenomegaly, but opined that while 
splenomegaly may have resulted from the veteran's hepatitis 
C, it did not have resulted from the veteran's April 1990 
hospitalization and surgery.  The chief medical officer 
opined that neither the hypertension, nor the splenomegaly, 
nor the hepatitis C was incurred or aggravated by the April 
1990 VA treatment.
 
At his December 1997 hearing, the veteran presented some 
additional theories by which he may have contracted hepatitis 
C.  He alleged that in the course of the April 1990 
hospitalization he was in a ward with patients who had 
undergone amputations, that he used a "house" razor on two 
occasions and cut himself, that he gave a patient a trim and 
used the same scissors to trim his own hair, that the 
hospital staff included many immigrants who were not tested 
for hepatitis, and that, when he took a shower after other 
patients bled on the floor of the shower room, he may have 
absorbed their blood through his pores.  The veteran made 
reference to, but did not submit, certain pamphlets which he 
alleged showed how toxic substances used in the course of his 
treatment were.  He also referred to, but again did not 
submit, a pamphlet informing of various means of transmitting 
hepatitis, and then contended that he engaged in similar 
behavior in the hospital.  

However, the veteran has presented no corroboration that the 
alleged events in the course of the April 1990 
hospitalization actually occurred.  He has also presented no 
medical evidence to support his unsubstantiated medical-type 
theories of toxicity due to exposure to drugs or chemicals in 
the course of the April 1990 VA treatment.  The veteran has 
and generally alleged that some unspecified patients or 
hospital staff had hepatitis C and by some manner transmitted 
the disease to the veteran.  Regarding these unsubstantiated 
theories of infection, it is apparent that the veteran is 
fishing for whatever plausible or implausible theories of 
disease transmission may serve to support his claim for 
hepatitis C based on disease exposure at the April 1990 
hospitalization.  The same may be said for his theories of 
liver or spleen dysfunction due to toxic insult as a result 
of VA treatment.  While blood-borne transmission of hepatitis 
C has undoubtedly occurred in some hospital settings, 
evidence to support transmission of hepatitis C to the 
veteran in the course of his April 1990 hospitalization is 
simply not present in the record.  Also not present in the 
record is any substantiation of the veteran's allegations of 
liver or spleen toxicity as a result of VA medical care, 
testing, or treatment.  As discussed in the VCAA analysis, 
above, at bare minimum, the veteran was obliged to inform of 
those medical sources medical sources of evidence might 
support his claims, and the veteran was so informed.  The 
veteran having not provided information concerning additional 
evidence, and as a result of there being no supporting 
evidence for his allegations, these allegations cannot 
support his claims.  

Regarding the veteran's factual allegations speaking to the 
level of sanitation at the VA medical center where he 
underwent surgery in April 1990, the Board finds no basis for 
his allegations of showers dripping with blood or of free-
wheeling post-surgical hospital wards where the patients go 
about giving each other shaves and haircuts.  The veteran's 
April 1990 hospitalization record is notable for the absence 
of any record of complications or secondary infections, which 
belies the veteran's allegations of an ineptly unsanitary 
institution.  There is no showing that there was a "house" 
razor, or that it could be responsible for the claimed 
pathology.

The veteran contended at his December 1997 hearing that 
around June 1990 he began to have right upper quadrant pain, 
retain fluids, and gain weight.  He proffers these 
allegations in support of his hepatitis C and splenomegaly 
claims.  However, there is no documentation of these 
complaints in or around June 1990.  The claims folder 
contains treatment records dated in May 1990 and July 1990 
which document no complaints or findings of upper quadrant 
pain, retain fluids, or gain weight.  Both these records 
noted that the veteran felt well.  The same is true of 
subsequent treatment records in September 1990 and October 
1990.  A September 1990 record informed that there were no 
new symptoms, and an October 1990 record noted complaints of 
intermittent low back pain radiating to the legs, but not 
upper quadrant pain.  Tests in September 1990 were noted to 
be within normal limits except for a slightly elevated T4.  A 
January 1991 VA treatment note informs that the veteran had 
had liver function abnormalities in the past, but that 
improvement was shown in the past year.  The veteran's 
medically unsubstantiated allegations of June 1990 signs and 
symptoms do not serve as medical evidence of any causal link 
between the veteran's April 1990 VA treatment, and his 
claimed hepatitis C or splenomegaly or hypertension.  
Espiritu.

The veteran has reported, as noted in some medical records 
contained in the claims folder, that he is a paramedic and 
hence took his blood pressure at home.  However, the 
veteran's paramedic training is not shown by the evidence of 
record, and is not contended by the veteran to qualify him as 
a medical expert, so that his contentions might be regarded 
as medical evidence and hence afforded more consideration 
than they would be as lay evidence.  To the contrary, the 
veteran's wide-ranging and unsupported speculative 
statements, not shown to have bases in any medical 
understanding of his case, suggest a significant level of 
medical ignorance.  In particular, the veteran's suggestions 
that toxicity through medication administered in the course 
of treatment could have caused or contributed to his 
hepatitis C, which is a viral infection and hence could not 
be caused by excess workload or chemical toxicity to the 
liver, bespeaks ignorance of basic modern biological 
concepts.  Hence, in the absence of particular evidence of 
special expertise, the Board considers the veteran a 
layperson for purposes of this adjudication, and hence the 
his statements are not competent as medical opinions to 
support his claims.  Espiritu.  

Accordingly, because the veteran was diagnosed and treated 
for hypertension prior to the April 1990 VA treatment, the 
April 1990 VA treatment could not have caused his 
hypertension.  There is also no medical evidence to support 
aggravation of hypertension by the April 1990 VA treatment.  
The veteran's lay statements do not support an causal link on 
a medical basis between the April 1990 VA medical treatment 
and hypertension.  Espiritu.  VA medical opinions in May 1997 
and August 1998, informed by reviews of the record, were 
against any causal association between the April 1990 VA 
treatment and the veteran's hypertension, and the August 1998 
VA medical opinion was against aggravation of hypertension by 
the April 1990 VA treatment.  The claims folder contain no 
contrary medical opinion supportive of the claim.  Hence, the 
preponderance of the evidence is against the veteran's claim 
for compensation for hypertension under the provisions of 
38 U.S.C.A. § 1151 based on incurrence or aggravation of the 
veteran's hypertension by the April 1990 VA treatment.  

Similarly, as discussed above, despite the veteran's numerous 
unsubstantiated theories and unsupported allegations of 
exposure to infected blood or of effects of chemicals or 
medications due to the April 1990 VA treatment, the veteran 
has presented no cognizable, medical evidence supporting any 
causal association between the April 1990 VA treatment and 
the claimed hepatitis C and splenomegaly, either based on 
incurrence or aggravation.  VA medical opinions in May 1997 
and June 1998 are against a causal association between the 
April 1990 VA treatment and his diagnosed hepatitis C and 
splenomegaly, and an August 1998 VA medical opinion is 
against a causal association between the April 1990 VA 
treatment and both splenomegaly and hepatitis C either based 
on incurrence or aggravation.  Again, the claims folders 
contain no contrary medical evidence to support the claims.  
Accordingly, the preponderance of the evidence is against the 
veteran's claims for compensation for hepatitis C and 
splenomegaly under the provisions of 38 U.S.C.A. § 1151 based 
on incurrence or aggravation by the April 1990 VA treatment.  

The preponderance of the evidence is against the claims on 
appeal, and, therefore, the benefit of the doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
hypertension, hepatitis C, and splenomegaly, all claimed to 
have resulted from VA hospitalization or medical or surgical 
treatment, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


